Michels, J. A. D.
(dissenting). I respectfully disagree with the majority that the petitioner is “totally disabled as an fodd-lot’ ”. I am convinced that the findings of the judge of compensation that
. . . petitioner is not totally disabled by reason of any combination of circumstances. There is no evidence of a persuasive nature that indicates that he is unemployable either by reason of a combination of mental or physical inadequacies as a matter of reasonable medical probability, ....
could reasonably have been reached on sufficient credible evidence present in the record, considering the proofs as a whole, with due regard to the expertise of the judge of compensation and his opportunity for hearing and seeing the witnesses. DeAngelo v. Alsan Masons, Inc., 122 N. J. Super. 88, 89-90 (App. Div.), aff’d o. b. 62 N. J. 581 (1973); Close v. Kordulak Bros., 44 N. J. 589, 599 (1965).
*475The testimony of Dr. Morton Gittleman, whose qualifications as an expert in the field of industrial medicine and disability evaluation were admitted at the trial, in and of itself clearly supports these findings, as evidenced by the following excerpts of his testimony:
Q Doctor, at that time [February S, 1976], did you perform a physical examination of Mr. Bradley? A I did.
Q Would you give us the results of that examination? A. He was observed to walk normally, carrying a cane with little or no support on the cane. He removed his outer clothes for the examination, made the erect pcsition and was not wearing a lumbosacral back support which he had worn at the prior examination. There is no objective evidence of injury to the lower back other than the residual scarring and some comment or complaint of sensitivity is made on pressure into the scaired area of the lumbar soft tissues. Swelling present in the soft tissues and ligaments which had been seen on the prior examination is no longer seen. He bends forward, bringing the finger tips to the mid forelegs and in rotating brings the finger tips to the opposite foreleg with complaint of feeling it in the lower part of the hack; the pulse being a normal one of 72 per minute. No comment was made on assuming the erect position. While his hack was both observed and felt, he again complained of feeling it in the forward bending movement; offered none on assuming the erect position. With the feet fixed to the floor and arms held alongside of his body, rotation to either side is normal with complaint of feeling it across the lower back. By separating the legs widely and the feet again fixed to the floor and arms held rigidly alongside of his thighs he slid them down to the outer knee level, again with complaint of feeling it across the lower back. He is able to stand on either leg and raise the opposite leg with the knee flexed to hip height and swinging and extending the leg fully forward and backward without complaint. Knee and ankle jerks were equal and normal. Pulse, again, at the end of the examination still remained at the normal rate of 72 per minute.
Q At this time, did you again estimate permanent disability? A X did.
Q And what was your estimate of disability? A Examination at this time revealed substantially the same findings as were made on the prior examination, except that he had previously worn a lumbar hack support which he was not wearing this time and fullness, which had been noted in the lumbar soft tissue area at that time, is no longer present. The remainder of the examination remains essentially the same.
*476In my opinion there is no indication for further treatment and on an orthopedic and orthopedic-neurological basis it still remains my opinion that the permanent partial disability is 20 percent of total.
Q Doctor, considering your findings on physical examination, as -well as the results of both your examinations, do you have an opinion as to whether or not Mr. Bradley is capable of gainful employment? A I have.
Q And what is that opinion? A He is able to do any type of work which would be made available to him. *****■«■
CROSS-EXAMINATION BY MR. BOLSTEIN:
Q Does that include the heavier type of physical laboring work that he was doing for Townsend Moving and Storage Company when this happened, Doctor? A It would include exactly the same, except where he might have to bend backwards, which he can’t do.
Q Are you saying, Doctor, that this man, in the condition in which he was when you saw him, with the residuals of the removal of herniated discs at L4-5 and L5-S1 with the spinal fusions from L4 to SI with an evaluation of disability in your estimation of 20 percent was capable of doing every type of heavy physical laboring work, including that requiring repetitive bending and lifting provided he didn’t have to do any backward bending? A Yes, it is.
Q Well, Doctor, what does the 20 percent indicate then? A That’s the residuals of the physiological changes which have been made anatomically in this man’s back by first removal of a disc, which is a laminectomy and secondly, the fusion in his back. Functionally, the results were normal ones, as evidenced by the pulse rate, which in the first examination was minimal from the man, but in the second one was not and the movements are the same.
Accordingly, I would affirm the judgment of the Division of Workers’ Compensation.